DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-15 and 17-21 are allowed.  The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to teach or render obvious calculating an indicated mean effective pressure for each of a plurality of compression chambers in an engine and comparing the calculated IMEP parameter of a first compression chamber to a predetermined normal IMEP or the calculated IMEP in other compression chambers, as claimed in claims 1, 6, and 7.  Wang et al. (PG Pub 2008/0078167) teaches the similar concept of calculating the brake mean effective pressure for a cylinder and using that to implement a control strategy for an engine including controlling the fuel injector pulse timing and pulse duration as claimed in various dependent claims.  However, the BMEP is not equivalent to the IMEP and Wang is silent as to comparing the BMEP of a cylinder to other cylinders or a desired BMEP.

Claims 2-5, 8-15, and 17-21 are allowable based on their dependence on an allowed claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                         
/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747